DETAILED ACTION
This Office action is in reply to application no. 16/737,764, filed 8 January 2020.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The3 claims are directed to statutory categories of invention, as claims 1-10 are each directed to a method (process), claims 11-19 are each directed to a computer-readable medium (manufacture), and claim 20 is directed to a system (machine)  The claim(s) recite(s), using claim 1 as representative, with bracketing and reference characters added: 

A method… the method comprising:
[a] receiving temporal-based user profile data… wherein the temporal-based user profile data comprises a first set of user profile data and a second set of user profile data;
[b] determining an aggregated profile covariance (APC) and an aggregated profile variance (APV) based at least in part on the first set of user profile data;
[c] deriving a regression coefficient based at least in part on the APC and the APV; and 
[d] in response to receiving from the client device an observation of desirable media content for one or more particular timeslots of a plurality of timeslots:
[d1] determining an updated APC based at least in part on a covariance of the first set of user profile data and the observation of desirable media content for the one or more particular timeslots;
[d2] determining an updated APV based at least in part on a variance of the first set of user profile data; and
[d3] generating a prediction of desirable media content based at least in part on the updated APC, the updated APV, and the regression coefficient, wherein the prediction of desirable media content corresponds to the one or more particular timeslots.

Steps [b], [c], [d1] and [d2] are explicitly mathematical steps, as a variance, covariance and regression coefficient, or an updated version of any of these, is explicitly a mathematically-calculated numerical value.  Thus the claims recite mathematical operations.  Step [d3] is within the abstract idea of “advertising, marketing or sales activities or behaviors”, one of the enumerated “[c]ertain methods of organizing human activity” deemed abstract, especially as the “disclosure relates generally to temporal-based, personalized recommendation systems”, [Spec. ¶2] and that the recommendations may be “for certain movies, TV series, news programs, sporting telecasts, and so forth that a particular user(s) may be interested in viewing” [¶3] reads on them being explicitly advertisements for which the claimed prediction is being made.  Step [a] is mere data gathering, which is insignificant pre-solution activity.
This judicial exception is not integrated into a practical application because aside from the above verbatim recitation of claim language, all else that is claimed is that the method is “implemented by a computing system”, that the computing system is “associated with a client device configured to display media content”, and receiving data “from the client device”.  As there is no specificity as to how the computing system performs any of the steps, simply saying “by a computing system” does not go beyond linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
The “computing system” is the only device positively recited as performing any function.  As it only manipulates information relating to mathematical objects, time-slots, user profile data and the like, it does not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  The claims do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
The claims do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because the information being manipulated, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying “by a computing system” is about as general a link as may be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The only non-abstract element that actually performs any step is the “computing system”.  This element is recited at a high degree of generality, and the applicant makes it explicitly clear, ¶56, that no particular type of computer is required but that a number of broad classes of known, pre-existing computers will suffice.
The computer only performs generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitation or render the idea less abstract.  The claim elements when considered as an ordered combination – a generic computer performing a sequence of abstract steps, arranged chronologically – does nothing more than when they are analyzed individually.
The other independent claims are simply different embodiments but in each case are directed to a generic computer performing the same or a very similar process.  The dependent claims further do not amount to significantly more than the abstract idea: claims 2 and 12 simply recite outputting information, which is insignificant post-solution activity.  Claims 3, 7-10, 13 and 17-19 simply recite further manipulation of information, and claims 4-6 and 14-16 are simply further descriptive of the type of information being manipulated.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Conclusion
As no rejection is made herein under 35 U.S.C. § 102 or 103, a brief review of the state of the art prior to the filing of the claimed invention is in order.  Francisco et al. (U.S. Publication No. 2016/0112740) disclose a multi-dimensional digital content selection system. [title] It provides “advertisements” which may be “added to… desired content based upon detectable audience preferences” [0003] during “specifically allocated timeslots”. [0004] It determines a “positive correlation” between “three attributes”, [0138] which at least comes near to a covariance.
Stephan (U.S. Publication No. 2013/0063561) discloses a virtual advertising platform [title] that makes use of “regression coefficients” [0063] which may be considered to be “profile variables”. [0064] He makes use of “variances” within a “covariance matrix” to classify content. [0064]
Maluf et al. (U.S. Publication No. 2019/0266499, filed 28 February 2018) disclose a state estimation system [title] which is capable of “updating and tracking the means, variances and covariances”. [0050] However, this is related to data from “vehicle sensors”, [id.] so it is a stretch to imagine a person of ordinary skill in the art at the relevant time would have been motivated to combine it with the advertising-centric systems of Francisco and Stephan.  In any event, none of these, alone or in ordered combination, teach every limitation of the claims of the present invention, in particular how the covariance of user profile data is used with an observation of desirable media content for a particular time-slot in order to make the claimed prediction.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694